Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This action is response to applicant’s communication filed on 09/22/2021. A Quayle action was sent on 07/22/2021 requesting the applicant to change the status of instant application from continuation to continuation-in-part because “A continuation or divisional application cannot include new matter. Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
“transmitting, during a second TTI:
a third set of data in a data portion of a subframe,..”. However applicant did not agree to change the status from continuation to continuation-in-part. Applicant argues as below:

	In addition to previous ODP, claims have also been rejected  on the ground of statutory double patenting as being unpatentable over claims 1-30 of U.S. patent application 17/216386.	Applicant further argues:




    PNG
    media_image1.png
    671
    901
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    845
    913
    media_image2.png
    Greyscale

	The text stated above does not disclose or state anywhere the limitation of claim 1
“transmitting, during a second TTI:
a third set of data in a data portion of a subframe,..”.
	In contrast, instant application (filing date Jan 24, 2020) discloses the claimed limitation at multiple instances e.g. as below:

[AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    322
    606
    media_image3.png
    Greyscale

[AltContent: connector]
    PNG
    media_image4.png
    208
    499
    media_image4.png
    Greyscale

[AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    156
    469
    media_image5.png
    Greyscale

	Same limitation has been disclosed in paragraphs 6-8. 


	Examiner requests the applicant to underline the text with relevant paragraph numbers from parent application 14/952,685 as indicated above. 

Double Patenting

3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that a terminal disclaimer may not be used to overcome a "same invention" type double patenting rejection.  In re Thor-ington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); MPEP § 804.02.

Claims 1-16 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-16 of U.S. patent application # 17/216,386.


Regarding claim 1, U.S. patent application ‘386 discloses:
A method of wireless communication, the method comprising (claim 1; line 1):
determining a priority of a first set of data scheduled for transmission during a first
transmission time interval (TTI) (claim 1; lines 2-3);
	determining whether a second set of data ready for transmission has a higher priority than
the first set of data (claim 1; lines 4-5);
	transmitting, during the first TTI, the second set of data when the second set of data has
the higher priority (claim 1; lines 6-7); and
	transmitting, during a second TTI (claim 1; line 8):
	a third set of data in a data portion of a subframe (claim 1; line 9), and
a control channel that is at least partially embedded in the data portion (claim 1; lines 1-2), wherein
the control channel includes an override indicator configured to indicate that the first set
of data scheduled for transmission during the first TTI is overridden by the second set of
data having the higher priority (claim 1; lines 10-13).
	Regarding claim 2, ‘386 discloses : wherein the override indicator is transmitted after the
second set of data is transmitted (claim 4; lines 1-2).
	Regarding claim 3, ‘386 discloses: wherein the second TTT is after the first TTI (claim 4; lines 1-2).
	Regarding claim 4, ‘386 discloses: wherein the control channel comprises one or more
pilot tones at least partly embedded in the data portion of the subframe (claim 3; lines 1-2).
	Regarding claim 5, ‘386 discloses wherein the control channel is different from
scheduling information transmitted prior to the transmission of the first TTI, wherein the
scheduling information is configured to schedule data for resource elements in the first TTI (claim 5; lines 1-4).
	Regarding claim 6, ‘386 discloses: wherein the override indicator is configured to
indicate a puncturing of a resource element in the first TTI to include the second set of data
having the higher priority (claims 1-2).
	Regarding claim 7, ‘386 discloses: determining whether the first TTI is included in a multi-user multiple-input multiple-output (MU-MIMO) transmission, wherein the control channel further comprises a modulation indicator when the first TTI is included in the MU-MIMO transmission.
(claim 7; lines 1-5).
	Regarding claim 8, ‘386 discloses : wherein the modulation indicator is configured to
indicate information corresponding to a modulation of another apparatus that is included in the
MU-MIMO transmission (claim 8; lines 1-3).
Regarding claim 9, U.S. patent application ‘386 discloses:
	An apparatus configured for wireless communication, the apparatus
Comprising (claim 9; line 1):
	a memory (claim 9; line 2);
	a transceiver (claim 9; line 3); and
	at least one processor communicatively coupled to the memory and the transceiver,
wherein the at least one processor and the memory are configured to (claim 9; lines 4-5):
determine a priority of a first set of data scheduled for transmission during a first
transmission time interval (TTI) (claim 9; lines 6-7);
	determine whether a second set of data ready for transmission has a higher
priority than the first set of data (claim 9; lines 8-9);
	transmit, during the first TTI, the second set of data when the second set of data
has the higher priority (claim 9; lines 10-11); and
	transmit, during a second TTI a third set of data in a data portion of a subframe (claim 9; lines 12-13), and a control channel that is at least partially embedded in the data portion (claim 10; lines 1-2), wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of
data having the higher priority (claim 9; lines 12-16).
Regarding claim 17, U.S. patent application ‘386 discloses:
	A method of wireless communication, the method comprising (claim 17; line 1):
	utilizing an air interface to receive a transmission during a first transmission time interval
(TTI) scheduled for a first set of data, the transmission received during the first TTI comprising a
second set of data overriding at least a portion of the first set of data scheduled for the
transmission during the first TTI, wherein the second set of data has a higher priority than the
first set of data (claim 17; lines 2-6);
	utilizing the air interface to receive a transmission during a second TTI, the transmission
received during the second TTI including (claim 17; lines 7-8):
	a third set of data in a data portion of a subframe (claim 17; lines 8-9), and
a control channel that is at least partially embedded in the data portion, wherein
the control channel includes an override indicator configured to indicate that the first set
of data scheduled for transmission during the first TTI is overridden by the second set of
data having the higher priority (claim 20; lines 1-2).
Regarding claim 25, U.S. patent application ‘386 discloses:
	An apparatus configured for wireless communication, the apparatus
Comprising (claim 25; line 1):
a memory (claim 25; line 2);
a transceiver (claim 25; line 3); and
at least one processor communicatively coupled to the memory and the transceiver,
wherein the at least one processor and the memory are configured to (claim 25; lines 4-5):
utilize the transceiver to receive a transmission during a first transmission time
interval (TTI) scheduled for a first set of data, the transmission received during the first
TTI comprising a second set of data overriding at least a portion of the first set of data
scheduled for the transmission during the first TTI, wherein the second set of data has a
higher priority than the first set of data (claim 25; lines 6-11) ;
utilize the transceiver to receive a transmission during a second TTT (claim 25; line 12), the
transmission received during the second TTI including a third set of data in a data portion
of a subframe (claim 25; lines 13-15), and a control channel that is at least partially embedded in the data portion (claim 28; lines 1-3), wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (claim 25; lines 14-17).
Claims 10-16, 18-24 and 26-30 have also been rejected on the ground of statutory double patenting as being unpatentable over claims 10-16, 18-24 and 26-30 of U.S. patent application # 17/216,386.

4.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. patent 10, 595,302 (hereinafter ‘302) in view of Hammarwall et al. US 2014/0177487, hereinafter Hammarwall). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, U.S. patent ‘302 discloses:
 A method of wireless communication (Claim 1; Col. 23; line 26), the method comprising:
determining a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (Claim 1; Col. 23; lines 27-28);
determining whether a second set of data ready for transmission has a higher priority than the first set of data (Claim 1; Col. 23; lines 30-32);
transmitting, during the first TTI, the second set of data when the second set of data has the higher priority (Claim 1; Col. 23; lines 35-43; and Claim 4; Col. 23; lines 52-56); and transmitting, a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 1; Col. 23; lines 35-43).
‘302 does not explicitly disclose transmitting during a second TTI: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses transmitting during a second TTI: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 9, U.S. patent ‘302 discloses:
An apparatus configured for wireless communication (Claim 7; Col. 24; lines 1-2), the apparatus comprising: a memory; a transceiver; and at least one processor communicatively coupled to the memory and the transceiver (Claim 7; Col. 24; lines 3-5), wherein the at least one processor and the memory are configured to: determine a priority of a first set of data scheduled for transmission during a first transmission time interval (TTI) (Claim 1; Col. 23; lines 27-28);
determine whether a second set of data ready for transmission has a higher priority than the first set of data (Claim 1; Col. 23; lines 30-32);
transmit, during the first TTI, the second set of data when the second set of data has the higher priority (Claim 1; Col. 23; lines 35-43; and Claim 4; Col. 23; lines 52-56); and transmitting, a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 1; Col. 23; lines 35-43).
‘302 does not explicitly disclose transmit during a second TTI: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses transmitting during a second TTI: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.

Regarding claim 17, U.S. patent ‘302 discloses:
A method of wireless communication (Claim 13; Col. 24; line 53), the method comprising:
utilizing an air interface to receive a transmission during a first transmission time interval (TTI) scheduled for a first set of data, the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI, wherein the second set of data has a higher priority than the first set of data (Claim 13; Col. 24; lines 55-65);
utilizing the air interface to receive a transmission (Claim 13; Col. 24; lines 60-65):
and a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (claim 13; Col. 25; lines1-3).
‘302 does not explicitly disclose receiving transmission during a second TTI: the transmission received during the second TTI including: a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses receiving transmission during a second TTI: the transmission received during the second TTI including: a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Regarding claim 25, U.S. patent ‘302 discloses:
An apparatus configured for wireless communication (Claim 19; Col. 25; line 29), the apparatus comprising : a memory (Claim 19; Col. 25; line 31); a transceiver (Claim 19; Col. 25; line 32); and at least one processor communicatively coupled to the memory and the transceiver, wherein the at least one processor and the memory are configured to:
utilize the transceiver to receive a transmission during a first transmission time interval (TTI) scheduled for a first set of data (Claim 19; Col. 25; lines 36-37), the transmission received during the first TTI comprising a second set of data overriding at least a portion of the first set of data scheduled for the transmission during the first TTI, wherein the second set of data has a higher priority than the first set of data (Claim 19; Col. 26; lines 1-10);
utilize the transceiver to receive a control channel that is at least partially embedded in the data portion, wherein the control channel includes an override indicator configured to indicate that the first set of data scheduled for transmission during the first TTI is overridden by the second set of data having the higher priority (Claim 19; Col. 26; lines 1-12).
‘302 does not explicitly disclose to utilize the transceiver to receive a transmission during a second TTI, the transmission received during the second TTI including a third set of data in a data portion of a subframe.
In an analogous art, Hammarwall discloses to utilize the transceiver to receive a transmission during a second TTI, the transmission received during the second TTI including a third set of data in a data portion of a subframe (408a and 408b of fig. 4; para 0069 and 0081). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘302’s method by adding Hammarwall’s disclosure in order to improve resource allocation of a communication system.
Claims 2-8, 10-16, 18-24 and 26-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. patent 10, 595,302 (hereinafter ‘302) in view of Hammarwall. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
There is no prior art rejection for claims 1-30

	Conclusion
5.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462